                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF MAINE
      CASE NAME: USA v. William Angelesco

      DOCKET NO: 2:19-mj-335-JHR

      PROCEEDING TYPE: Detention Hearing

                                                      Exhibit List
Gvt   Dft     Court
                                                                             Date       Date             Date
Exh   Exh      Exh                              Description                                       Obj
                                                                           Mentioned   Offered          Admitted
No.   No.      No.
 1                                             Sealed Exhibit              11/27/19    11/27/19         11/27/19
